DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejections of claims 1-6, 9-12 under 35 U.S.C. 102(b) are withdrawn in view of the amendment filed on 6/3/2022. New Final Office Action is follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weinrich (US 2,511,758).
Weinrich discloses hydrocarbon processing method wherein an off gas from a catalytic cracking process comprising olefins (e.g., ethylene), hydrogen, and hydrogen sulfide is passed into an absorber (2) utilizing isobutane as a solvent to produce stream (7) comprising olefins and excess solvent of isobutane. Stream 7 is then passed into an alkylation zone (8) to produce an alkylated product stream (9) which is then passed into fractionation zones (11, 12) to produce an enriched alkylate product stream (13). The solvent is the separated and recycled to both the absorber and the alkylation zone. See the figures 1 and 2; table 1; col. 3, line 15 through col. 6, line 69. 
Weinrich does not explicitly teach that the amount of the first portion of solvent is controlled to maintain a predetermined ratio of solvent to olefin in the alkylation reactor. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of by controlling amount of recycled solvent as claimed because the alkylation zone is involved an alkylation between olefins and solvent (isobutane). It is within the level of one of skill in the art to control (predetermine) an amount of solvent (including recycling solvent) entering the alkylation zone to at least meet the requirement of stoichiometry of the reaction. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Weinrich (US 2,511,758) in view of Cobb (US 2,970,177).
The process of Weinrich is as discussed above. 
Weinrich does not teach a scrubbing step as claimed. 
Cobb discloses a hydrocarbon processing method wherein an off gas from a catalytic cracking process is passed into a pretreating zone utilizing caustic and amine to remove CO2 and H2S(10) to produce a feedstream (71) comprising olefins (e.g., ethylene), hydrogen, and hydrogen sulfide. The feedstream is then passed into an absorber (74) utilizing isobutane as a solvent to produce a stream (76) comprising olefins and the solvent. Stream 76 is then passed into an alkylation reactor (77) to produce an alkylate wherein the alkylation reaction comprises solid acid alkylation catalyst. See the figure; table 1; col. 1, lines 49-53;  col. 2, line 19 through col. 9, line 9. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Weinrich by utilizing a pretreating zone utilizing caustic and amine as suggested by Cobb to remove CO2 and H2S(10) from the stream. 

Claims 7, 8, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Weinrich (US 2,511,758) in view of Mukherjee et al. (US 9,079,815 B2)
The process of Cobb is as discussed above. 
Weinrich does not explicitly teach that the olefins are dimerized and reacting the dimer with the solvent (isobutane) to produce alkylate (e.g., isooctane). 
Mukherjee discloses an alkylation process involving ethylene and isobutane utilizing an alkylation catalyst comprising a first catalyst comprising dimerization catalyst and a second catalyst comprising alkylation catalyst. See abstract. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Weinrich by utilizing the catalyst system of Mukherjee to produce a high octane alkylate from ethylene and isobutane. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Weinrich/Mukherjee by producing isooctane because alkylating isobutane with olefin (e.g., ethylene) to produce isooctane is within the level of one of skill in the art when isooctane is a desired product.  

Response to Arguments
The argument that Weinrich fail to teach or suggest at least recycling a portion of the lean solvent stream to the alkylation reactor wherein the first portion comprise an amount of solvent configured to maintain a predetermined ratio of solvent to olefin is not persuasive because the alkylation zone is involved an alkylation between olefins and solvent (isobutane). It is within the level of one of skill in the art to control (predetermine) an amount of solvent (including recycling solvent) entering the alkylation zone to at least meet the requirement of stoichiometry of the reaction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771